DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 31 recites the limitation "the autonomous vehicle" which is lacking the sufficient antecedent basis for this limitation in these claims.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 24 through 29 are rejected under USC 101 because the recitation of “computer-readable memory storing executable instructions” can comprise signals per se, which are not a statutory category of patents, therefore making the claim ineligible. Applicant is suggested to amend the claim to read 'A non-transitory computer-readable memory storing executable instructions..." in order to overcome this rejection."


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 through 33, 35 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gonzalez (US 20200324409 A1)

In regards to claim 1, Gonzalez discloses a processor (Fig. 17) comprising: one or more circuits to use one or more neural networks (Fig. 14: Step 554- DNN = depth neural networks) to cause an autonomous device to perform a task ([0022]: “the robot to grasp free-form objects”), based, at least in part, on training the one or more neural networks to perform a second portion of the task based ([0026-0028]: the robot identifies, labels then performs the second portion of the task based on the identifying/labeling data and utilizing a deep neural network which encompasses deep learning/training of the neural network; also see [0078]), at least in part, on a first portion of the task ([0080]: “The mission planner 390 may decompose the directive into a fine granular sequence of physical atomic-actions or tasks (e.g., primary task, secondary task, target object part assertion, affordance list, etc.) to accomplish the high level directive”).  

In regards to claim 2, Gonzalez discloses the processor of claim 1, wherein the one or more circuits: 
determine, from one or more images, position information for one or more objects (0024-0026: map generation and position information of objects determined based on images) that are manipulated as part of performing the task (0026-0028: semantic generator encompasses a deep neural network for identifying the objects and designating task, i.e.: “move cup”);
generate, from the position information, state information specific to the task (0031: “the location data 112 may provide sensor information which is used by the robot modeler 106 in conjunction with the direct and inverse kinematics to precompute a 3d body-relative reachability map. By using that reachability map and the current state of the scene, the robot modeler 106 may identify a possible set of actions (e.g., actions to physically manipulate the object)”; and 
use the state information to determine the second portion of the task (0026-0028: where the current state of labeling is used for the second portion of the task which is the “actions”: i.e. “move cup”).  

In regards to claim 3, Gonzalez discloses the processor of claim 2, wherein the position information is used to generate a command for the autonomous device that repositions at least one of the one or more objects (0028: “move cup”=command).  

In regards to claim 4, Gonzalez discloses the processor of claim 3, wherein, as a result of repositioning the at least one of the one or more objects, the position information is updated using an additional image of the at least one of the one or more objects ([0037]: “The end effector controller 128 controls the robotic end effector 130, 132 to implement the decomposed commands and plans that include actions that are identified by the mission planner 108 (e.g., intersections of actions). The sensor array 102 may further provide sensor data 134 to the end effector controller 128 so the end effector controller 128 may control the end effector 130 based on updated sensor data (e.g., positional data)”).  

In regards to claim 5, Gonzalez discloses the processor of claim 2, wherein: 
the one or more images is obtained from an imaging device connected to the one or more circuits ([0105]: “logic 176 (e.g., transistor array and other integrated circuit/IC components) coupled to the substrate(s)… the logic 176 may generate a semantic labelled image based on image data from the sensor data”); and 
the one or more images includes a three-dimensional image ([0023] The sensor array 102 may include imaging sensors (e.g., a 2D camera, a 3D depth camera).  

In regards to claim 6, Gonzalez discloses the processor of claim 2, wherein the position information includes a 6D pose of the one or more objects ([0047]: “a field-of view and the time-varying 6D pose of one or more objects”).  

In regards to claim 7, Gonzalez discloses the processor of claim 2, wherein the state information is updated after the second portion of the task is accomplished ([0031]: where “current state” implicitly discloses a constant update in real-time.

In regards to claim 8, Gonzalez discloses a system comprising: one or more processors and computer-readable memory storing executable instructions that, as a result of being executed by the one or more processors, cause the system to use one or more neural networks (Fig. 14: Step 554- DNN = depth neural networks) to cause an autonomous device to perform a task based ([0026-0028]: the robot identifies, labels then performs the second portion of the task based on the identifying/labeling data and utilizing a deep neural network which encompasses deep learning/training of the neural network; also see [0078], at least in part, on training the one or more neural networks to perform a second portion of the task based, at least in part, on a first portion of the task ([0080]: “The mission planner 390 may decompose the directive into a fine granular sequence of physical atomic-actions or tasks (e.g., primary task, secondary task, target object part assertion, affordance list, etc.) to accomplish the high level directive”). 

In regards to claim 9, Gonzalez discloses the system of claim 8, wherein: 
the second portion of the task is performed using a series of motion commands that cause the autonomous device to achieve a sub-goal of the task ([0080]: “The mission planner 390 may decompose the directive into a fine granular sequence of physical atomic-actions or tasks (e.g., primary task, secondary task, target object part assertion, affordance list, etc.) to accomplish the high level directive”); and 
state information obtained after performing the first portion of the task is used to determine the sub-goal of the task (0026-0028: where the current state of labeling is used for the second portion of the task which is the “actions”: i.e. “move cup”; see [0031: “the location data 112 may provide sensor information which is used by the robot modeler 106 in conjunction with the direct and inverse kinematics to precompute a 3d body-relative reachability map. By using that reachability map and the current state of the scene, the robot modeler 106 may identify a possible set of actions (e.g., actions to physically manipulate the object”).  

In regards to claim 10, Gonzalez discloses the system of claim 9, wherein the executable instructions, as a result of being executed, further cause the system to use position information obtained after performing the first portion of the task to determine the state information ([0024-0028]: where map generation and position information of objects determined based on images and the current state of labeling is used for the second portion of the task which is the “actions”: i.e. “move cup”).  

In regards to claim 11, Gonzalez discloses the system of claim 8 wherein the task involves repositioning a set of objects with a robotic arm ([0028]: “further associate actions (e.g., a physical manipulation of the object) that may be taken with each identified object (e.g., move cup, refill cup, clean cup”; see [0030]: “the graspability map may be a discretization of a workspace where the robot may apply contacts with a minimal nominal force of the robotic end effector”).  

In regards to claim 12, Gonzalez discloses the system of claim 10, wherein the executable instructions, as a result of being executed, further cause the system to: 

obtain an image of an object ([0047]: “imaging and/or range sensors 302 may provide three data streams capturing… a field-of view and the time-varying 6D pose of one or more objects ); 
determine a pose of the object from the image ([0047]: “imaging and/or range sensors 302 may provide three data streams capturing… a field-of view and the time-varying 6D pose of one or more objects”); and 
determine the position information based at least in part on the pose of the object ([0051]: “The set of 6 degrees of freedom may unambiguously define a pose in space… a robot may need to have at least 6 degrees of freedom to grasp objects in a general position”).  

In regards to claim 13, Gonzalez discloses the system of claim 12, wherein the image is a three-dimensional image (0031: “the location data 112 may provide sensor information which is used by the robot modeler 106 in conjunction with the direct and inverse kinematics to precompute a 3d body-relative reachability map”; see ([0023]: “The sensor array 102 may include imaging sensors (e.g., a 2D camera, a 3D depth camera”).  

In regards to claim 14, Gonzalez discloses the system of claim 12, wherein the position information includes a 6D pose of the object ([0047]: “a field-of view and the time-varying 6D pose of one or more objects”).  

In regards to claim 15, Gonzalez discloses the system of claim 13, wherein the executable instructions, as a result of being executed, further cause the system to obtain the three-dimensional image with a laser imaging device, radar imaging device, or medical imaging device ([0049]: “In some embodiments, imaging and/or range sensors 302 may include LIDARs or other 3D range sensors”).  

In regards to claim 16, Gonzalez discloses a method comprising: 
using one or more neural networks to cause an autonomous device to perform a task ([0022]: “the robot to grasp free-form objects”), based, at least in part, on training the one or more neural networks (Fig. 14: Step 554- DNN = depth neural networks) to perform a second portion of the task ([0026-0028]: the robot identifies, labels then performs the second portion of the task based on the identifying/labeling data and utilizing a deep neural network which encompasses deep learning/training of the neural network; also see [0078]), based, at least in part, on a first portion of the task ([0080]: “The mission planner 390 may decompose the directive into a fine granular sequence of physical atomic-actions or tasks (e.g., primary task, secondary task, target object part assertion, affordance list, etc.) to accomplish the high level directive”).  

In regards to claim 17, Gonzalez discloses the method of claim 16, further comprising: 
determining the second portion of the task based, at least in part, on state information specific to the task (0031: “the location data 112 may provide sensor information which is used by the robot modeler 106 in conjunction with the direct and inverse kinematics to precompute a 3d body-relative reachability map. By using that reachability map and the current state of the scene, the robot modeler 106 may identify a possible set of actions (e.g., actions to physically manipulate the object)”, wherein the state information specific to the task is based, at least in part, on position information for one or more objects that are manipulated as part of performing the task (0026-0028: where the current state of labeling is used for the second portion of the task which is the “actions”: i.e. “move cup”).  

In regards to claim 18, Gonzalez discloses the method of claim 17, wherein the position information is used to generate a command for the autonomous device that moves at least one of the one or more objects to achieve the goal (0028: “move cup”=command).  

In regards to claim 19, Gonzalez discloses the method of claim 17, wherein: 
as a result of achieving the goal, obtain updated position information for the one or more objects ([0037]: “The end effector controller 128 controls the robotic end effector 130, 132 to implement the decomposed commands and plans that include actions that are identified by the mission planner 108 (e.g., intersections of actions). The sensor array 102 may further provide sensor data 134 to the end effector controller 128 so the end effector controller 128 may control the end effector 130 based on updated sensor data (e.g., positional data”); determine updated state information from the updated position information; and use the updated state information to determine a new goal ([0035-0037]: where the mission planner receiving updated “case-by-case” operational commands and limits based on map and semantic data reads on state information from position information; also see [0154]: “technology described herein may provide for an autonomous robot that dynamically adjusts kinematic end effectors to manipulate (e.g., grip) objects in quickly changing environments”).  

In regards to claim 20, Gonzalez discloses the method of claim 17, wherein the state information describes a relationship between two or more objects ([0067]: “such excluded semantic patches may be excluded from subsequent phases without concerns about collisions during motion due to the up-to-date occupancy maps” where the up-to-date map data reads on state information and  restricting collisions of objects based on map data reads on relationship between objects).  

In regards to claim 21, Gonzalez discloses the method of claim 17 wherein: 
the position information is stored as a geometric graph ([0070]: “these PGC may be transformed in terms of geometric resolutions” PGC= perceptual grasping components, i.e.: for one or more objects and where “signal-to geometry occupancy alignment in the octree map” reads on position information); and 
the state information is stored as a symbolic graph ([0082]: “The resulting symbolic plan with attributes and an active subsets of actions may be stored as part of the online composition and description of the atomic task”).  

In regards to claim 22, Gonzalez discloses the method of claim 16 wherein the task is a task and motion planning task ([0080-0081]: where “action” reads on motion ).  

In regards to claim 23, Gonzalez discloses the method of claim 16 wherein the autonomous device is a robotic arm (Abstract: “Systems, apparatuses and methods may provide for controlling one or more end effectors”).  

In regards to claim 24, Gonzalez discloses the Computer-readable memory storing executable instructions that, as a result of being executed by one or more processors, cause a computer system to use one or more neural networks (Fig. 14: Step 554- DNN = depth neural networks) to cause an autonomous device to perform a task ([0022]: “the robot to grasp free-form objects”) based, at least in part, on training the one or more neural networks to perform a second portion of the task based ([0026-0028]: the robot identifies, labels then performs the second portion of the task based on the identifying/labeling data and utilizing a deep neural network which encompasses deep learning/training of the neural network; also see [0078]), at least in part, on a first portion of the task ([0080]: “The mission planner 390 may decompose the directive into a fine granular sequence of physical atomic-actions or tasks (e.g., primary task, secondary task, target object part assertion, affordance list, etc.) to accomplish the high level directive”).  

In regards to claim 25, Gonzalez discloses the computer-readable memory of claim 24, wherein the executable instructions further cause the computer system to determine the second portion of the task based, at least in part, on state information specific to the task, wherein the state information specific to the task is based, at least in part, on position information for one or more objects that are manipulated as part of performing the task (0026-0028: where the current state of labeling is used for the second portion of the task which is the “actions”: i.e. “move cup”); see (0031: “the location data 112 may provide sensor information which is used by the robot modeler 106 in conjunction with the direct and inverse kinematics to precompute a 3d body-relative reachability map. By using that reachability map and the current state of the scene, the robot modeler 106 may identify a possible set of actions (e.g., actions to physically manipulate the object).  

In regards to claim 26, Gonzalez discloses the computer-readable memory of claim 25, wherein the position information is used to generate a command for the autonomous device that moves at least one of the one or more objects to achieve the goal (0028: “move cup”=command).  

In regards to claim 27, Gonzalez discloses the computer-readable memory of claim 25, wherein: 
as a result of achieving the goal, obtain updated position information for the one or more objects ([0037]: “The end effector controller 128 controls the robotic end effector 130, 132 to implement the decomposed commands and plans that include actions that are identified by the mission planner 108 (e.g., intersections of actions). The sensor array 102 may further provide sensor data 134 to the end effector controller 128 so the end effector controller 128 may control the end effector 130 based on updated sensor data (e.g., positional data”); determine updated state information from the updated position information; and use the updated state information to determine a new goal ([0035-0037]: where the mission planner receiving updated “case-by-case” operational commands and limits based on map and semantic data reads on state information from position information; also see [0154]: “technology described herein may provide for an autonomous robot that dynamically adjusts kinematic end effectors to manipulate (e.g., grip) objects in quickly changing environments”).  

In regards to claim 28, Gonzalez discloses the computer-readable memory of claim 25, wherein the state information describes a connection between two or more objects ([0067]: “such excluded semantic patches may be excluded from subsequent phases without concerns about collisions during motion due to the up-to-date occupancy maps” where the up-to-date map data reads on state information and  restricting collisions of objects based on map data reads on connection between objects.  

In regards to claim 29, Gonzalez discloses the computer-readable memory of claim 25 wherein: 
the position information is stored as a geometric graph ([0070]: “these PGC may be transformed in terms of geometric resolutions” PGC= perceptual grasping components, i.e.: for one or more objects and where “signal-to geometry occupancy alignment in the octree map” reads on position information); and 
the state information is stored as a symbolic graph ([0082]: “The resulting symbolic plan with attributes and an active subsets of actions may be stored as part of the online composition and description of the atomic task”).  

In regards to claim 30, Gonzalez discloses the method of claim 16 wherein the task is a task is a navigation task ([0083]: “atomic task may be action tuples composed by… describing general context or location where the action is happening) and the autonomous device is a self-driving car ([0100]: “The system 150 may generally be part of an electronic device/platform having computing functionality… vehicular functionality (e.g., car, truck, motorcycle), robotic functionality (e.g., autonomous robot), etc., or any combination thereof”).  

In regards to claim 31, Gonzalez discloses an autonomous device comprising: 
one or more processors; and 
computer-readable memory storing executable instructions that, as a result of being executed by the one or more processors, cause the autonomous vehicle ([0100]: “The system 150 may generally be part of an electronic device/platform having computing functionality… vehicular functionality (e.g., car, truck, motorcycle), robotic functionality (e.g., autonomous robot), etc., or any combination thereof”) to use one or more neural networks to cause the autonomous vehicle to perform a task based, at least in part, on training the one or more neural networks to perform a second portion of the task based, ([0026-0028]: the robot identifies, labels then performs the second portion of the task based on the identifying/labeling data and utilizing a deep neural network which encompasses deep learning/training of the neural network; also see [0078]), at least in part, on a first portion of the task ([0080]: “The mission planner 390 may decompose the directive into a fine granular sequence of physical atomic-actions or tasks (e.g., primary task, secondary task, target object part assertion, affordance list, etc.) to accomplish the high level directive”).
  
In regards to claim 32, Gonzalez discloses the autonomous device of claim 31, wherein the executable instructions further cause the autonomous device to determine the second portion of the task based, at least in part, on state information specific to the task (0026-0028: where the current state of labeling is used for the second portion of the task which is the “actions”: i.e. “move cup”), wherein the state information specific to the task is based, at least in part, on position information for one or more objects that are manipulated as part of performing the task (0031: “the location data 112 may provide sensor information which is used by the robot modeler 106 in conjunction with the direct and inverse kinematics to precompute a 3d body-relative reachability map. By using that reachability map and the current state of the scene, the robot modeler 106 may identify a possible set of actions (e.g., actions to physically manipulate the object”).  

In regards to claim 33, Gonzalez discloses the autonomous device of claim 31 wherein: 
the autonomous device is a self-driving vehicle ([0100]: “The system 150 may generally be part of an electronic device/platform having computing functionality… vehicular functionality (e.g., car, truck, motorcycle), robotic functionality (e.g., autonomous robot), etc., or any combination thereof”); and 
the task is navigation task ([0083]: “atomic task may be action tuples composed by… describing general context or location where the action is happening).  

In regards to claim 35, Gonzalez discloses the autonomous device of claim 32 wherein the autonomous device is a robot ([0100]: “The system 150 may generally be part of an electronic device/platform having… robotic functionality (e.g., autonomous robot)”).

In regards to claim 37, Gonzalez discloses the autonomous device of claim 35 wherein the robot is an articulated robot ([0074]: “The end effector kinematics 362 may represent robot actuators as a set of link bodies and joints (e.g., axes and joint range limits, torque capability maps, link and joint trees and axis limits). Such end effector kinematics 362 may facilitate planning for motions while avoiding undesired collisions”).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 34 and 36 are rejected under 35 U.S.C. §103 as being unpatentable over Gonzalez (US 20200324409 A1) in view of Theverapperuma US 20200394813 A1.

In regards to claim 34, Gonzalez discloses the autonomous device of claim 32, but does not disclose the autonomous device is an excavator, the task is an excavation task and at least one of the one or more objects is rock. However, Theverapperuma teaches the autonomous device is an excavator (Theverapperuma [0045]: “Examples of autonomous vehicle 120 include without restriction… heavy equipment vehicles (e.g. dump trucks, tractors, bull dozers, excavators”); 
the task is an excavation task (Theverapperuma [0044]: “Examples of other autonomous operations include, without limitation, scooping and dumping operations, moving materials or objects (e.g., moving dirt or sand from one area to another), lifting materials, driving, rolling, spreading dirt, excavating, transporting materials or objects”); and 
at least one of the one or more objects is rock (Theverapperuma [0042]: As used herein a “pile of material” refers to one or more types of materials or objects that are stacked, laid on top of each other, or otherwise grouped together to form a mass, for example, a mound of material. Materials that make up a pile can be of various shapes and sizes, for example, dirt, rocks”). 
Gonzalez and Theverapperuma are analogous art because they are in the same field of endeavor, associating tasks with objects detected in the environment while implementing a neural network. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the robot of Gonzalez’s with the excavator of Theverapperuma to allow an excavator to locate, identify and associate tasks with objects detected in the environment while implementing a neural network. The suggestion/motivation to combine is to provide more accurate and efficient excavating based tasks.

In regards to claim 36, modified Gonzalez discloses the autonomous device of claim 35 wherein: 
the task is stacking the one or more objects (Theverapperuma [0042]: As used herein a “pile of material” refers to one or more types of materials or objects that are stacked, laid on top of each other, or otherwise grouped together to form a mass, for example, a mound of material. Materials that make up a pile can be of various shapes and sizes, for example, dirt, rocks”); and 
the state information indicates whether a first block of the one or more objects is stacked on a second block of the one or more objects (Theverapperuma [0097]: “the object detection module 420 may generate a voxel representation of a pile using a LIDAR point cloud (e.g., a 3D stack of cubes approximating the shape of the pile as indicated by the points in the point cloud” where cubes reads on blocks).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSHMEEN J KHAN whose telephone number is (571)272-1431. The examiner can normally be reached Telework: Typically Monday-Friday 7:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUSHMEEN J KHAN/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664